Citation Nr: 0632020	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disability, to include anxiety reaction, schizoid 
personality, mild familial mental deficiency with psychosis, 
chronic schizophrenic reaction, and schizoaffective disorder, 
and whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant had reserve service from May 1955 to November 
1955, including a verified 24 day period of active duty for 
training (ACDUTRA) in August 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant's claims 
file was moved to the Jackson, Mississippi RO after the 
appellant relocated to that area in 2006.

The Board presently reopens the appellant's claim of 
entitlement to service connection for a psychiatric disorder, 
and REMANDS the issue of entitlement to service connection 
for an acquired psychiatric disability, as addressed in the 
REMAND portion of the decision below, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1958 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
anxiety reaction.

2.  Additional evidence received since the September 1958 
rating decision relates to an unestablished fact necessary to 
substantiate the appellant's claim and raises a reasonable 
possibility of substantiating the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disability.

CONCLUSION OF LAW

As new and material evidence has been received since the RO's 
September 1958 rating decision, the requirements to reopen 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disability have been met.  38 
U.S.C.A §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, in light of the Board's reopening of the 
appellant's service connection claim, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed for that purpose.

Reopening of the Claim

In a September 1958 rating decision, of which the appellant 
was notified by letter in during the same month, the RO 
denied entitlement to service connection for anxiety 
reaction.  Prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1103 (2006).

In July 2003, the appellant petitioned to reopen his claim of 
entitlement to service connection for a psychiatric condition 
in July 2003.  In a January 2004 rating decision, the RO 
reopened and denied the appellant's claim for entitlement to 
service connection.  The appellant has appealed that 
determination.
A claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a); see also Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The Board notes that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2006), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

In a January 2004 rating decision, the RO reopened and then 
denied the appellant's claim of entitlement to service 
connection for an acquired psychiatric disability, including 
anxiety reaction, schizophrenic reaction, schizoaffective 
disorder, depression, mental deficiency with psychosis.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the appellant's previously and 
finally denied claims).

Evidence considered by the RO in the September 1958 rating 
decision included  some of the appellant's service medical 
records; service personal records; and VA inpatient treatment 
records dated in 1958.  Isolated service medical records 
dated in August and September 1955 showed that the appellant 
was diagnosed with acute depressive reaction as well as 
schizoid personality in late August 1955.  Service records 
indicated that the appellant was honorably discharged from 
service after 24 days of active duty starting in August 1955.  
However, an earlier August 1955 service examination report, 
conducted prior to the appellant's two week period of 
ACDUTRA, was devoid of any findings or treatment for a 
psychiatric condition.  A June 1958 VA hospital treatment 
note listed a diagnosis of suspected anxiety reaction.   

Among the evidence added to the claims file in the 
appellant's current attempt to reopen the claim are the 
appellant's original service medical records.  While some of 
these include the service medical records previously of 
record, they also contain notations indicating that the 
appellant was, and was not, noted to have psychiatric 
abnormalities prior to service.  The appellant has also 
reported in a December 2004 hearing and an August 2006 
videoconference hearing that he had no psychiatric 
abnormalities prior to beginning his active duty for 
training.  

While not expressing any opinion as to the merits of the 
reopened claim, the Board notes that the appellant is 
presently not entitled to a presumption of soundness upon his 
entry onto ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 469 
(1995).   Applicable law mandates in this regard that:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active 
military, naval, or air service, during other than 
a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or 
released under conditions other than dishonorable 
from the period of service in which said injury or 
disease [was] incurred, or preexisting injury or 
disease was aggravated, compensation as provided in 
this subchapter, but no compensation shall be paid 
if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.

38 U.S.C. § 1131 (Emphasis added).

Further, the term "veteran" means a person who served in the 
active military . . . service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d).  In turn, by 
"active military . . ." includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty. 38 U.S.C.A, § 101(24) (emphasis added); see 
also 38 C.F.R. § 3.6(a).

The foregoing is significant because the appellant is not a 
veteran and is therefore not entitled to the presumption of 
soundness upon entering a period of active duty for training. 
Paulson, 7 Vet. App. at 468-69, (For the proposition as 
cited); see 38 U.S.C.A. § 1132 (Every veteran shall be 
presumed in sound condition except for defects noted when 
examined and accepted for service). 

Having observed that the appellant is not presumed to have 
been in sound mental condition at the time he entered 
military service does not end the Board's inquiry as to this 
factor. From an examination of all of the evidence of record, 
the Board must determine whether there is competent evidence 
indicating that the appellant's disability preexisted his 
period of active duty for training, and if so, whether the 
disability was aggravated thereby.

By "disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect."). 

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spalding v. Brown, 10 Vet. 
App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).




When presumed credible, the newly obtained evidence in this 
matter suggests that the appellant did not have any 
psychiatric abnormalities prior to the beginning of his 
ACDUTRA.  Because if such evidence is substantiated it would 
necessarily be in substantiation of the claim, it constitutes 
new and material evidence and the claim shall be reopened.  

The Board is remanding the appellant's reopened claim and 
ordering additional development on the issue of entitlement 
to service connection for an acquired psychiatric disability, 
to include anxiety reaction, schizoid personality, mild 
familial mental deficiency with psychosis, chronic 
schizophrenic reaction, and schizoaffective disorder.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disability, to include anxiety reaction, schizoid 
personality, mild familial mental deficiency with psychosis, 
chronic schizophrenic reaction, and schizoaffective disorder.  
To this extent only, the appeal is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  





Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Pursuant to the duty to assist, the appellant will be 
afforded a VA medical examination to ascertain if the 
currently diagnosed left extremity disorder is related to the 
in-service incident.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

The evidence of record, specifically the August 2006 hearing 
transcript, detailed that the appellant continued to be 
treated for his claimed psychiatric disability at the VAMC in 
Biloxi, Mississippi as of August 2006.  Under the 
circumstances, a remand is required in order to fulfill VA's 
duty to assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).




Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment 
records for the appellant's claimed 
psychiatric disability from the VA 
Medical Center in Biloxi, Mississippi for 
the period from June 2006 to the present.

2.  Thereafter, the RO/AMC should afford 
the appellant a comprehensive medical 
examination, to be conducted by a 
qualified physician, and accompanied by 
any clinical testing deemed appropriate 
by the examiner.  The claims folder, and 
a copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examiner is requested to 
express an opinion as to whether any of 
the appellant's diagnosed psychiatric 
disabilities are related to any incident 
of military service, and state the 
reasons for such an opinion. 

3.  Readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disability to include anxiety 
reaction, schizoid personality, mild 
familial mental deficiency with 
psychosis, chronic schizophrenic 
reaction, and schizoaffective disorder.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the appellant and his representative.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


